PER CURIAM.
On September 26, 1982, Anita Sullivan was admitted to Baptist Medical Center-Princeton. On September 27, 1982, Dr. Winfred Bearden performed a tubal ligation on Sullivan. In approximately late July 1983, Sullivan became pregnant. Nine months later, on April 27, 1984, Sullivan gave birth. On April 26, 1985, Anita Sullivan and her husband filed suit against Dr. Bearden, the hospital, and the clinic with which Dr. Bearden was associated for negligent medical treatment and breach of contract. The trial court held that the suit was barred by the statute of limitations and entered a final summary judgment in favor of all defendants. See Ala.Code 1975, § 6-5-482.
We affirm on the authority of Garrett v. Raytheon Co., 368 So.2d 516 (Ala.1979); Street v. City of Anniston, 381 So.2d 26 (Ala.1980); and Moore v. Glover, 501 So.2d 1187 (Ala.1986).
AFFIRMED.
TORBERT, C.J., and MADDOX, ALMON, SHORES, BEATTY, ADAMS, and STEAGALL, JJ., concur.
JONES, J., dissents.